OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Zoning Board of Appeals held that the caretaker’s apartment was a permitted accessory use, given the size of the beach *844club and the propensity for vandalism in an area that was deserted when the club was not in use. That determination was neither irrational, unreasonable nor inconsistent with the governing statute (Matter of New York Botanical Garden v Board of Stds. & Appeals, 91 NY2d 413, 419). The lodging and sleeping prohibitions of the Town ordinance apply only to the beach club, not to its permitted accessory uses.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order affirmed, with costs, in a memorandum.